In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Kings County (Weinstein, J.), dated May 11, 2001, which, after a hearing, awarded custody of the child to the father and awarded the mother supervised visitation until the child is five years old.
Ordered that the order is affirmed, without costs or disbursements.
Upon our review of the record, we find no reason to disturb the Family Court’s award of sole custody of the child to the father (see Eschbach v Eschbach, 56 NY2d 167; Matter of Mutterperl v Reyes, 293 AD2d 542). The evidence established that the father, who has been the child’s primary caretaker *396throughout her life, is better able to provide for her emotional, financial, and intellectual needs. Moreover, the court-appointed forensic psychologist concluded, after performing an evaluation of the parties, that the father was the more appropriate custodial parent (see Matter of Sheva W. v Elya A., 259 AD2d 555; Matter of Tompkins v Sterling, 267 AD2d 315).
The Family Court’s determination that the mother’s visitation with the child should be supervised until the child is five years old has a sound and substantial basis in the record and will not be disturbed (see Matter of Robinson v McKenzie, 293 AD2d 482).
The mother’s remaining contentions are without merit. Ritter, J.P., Goldstein, Luciano and Schmidt, JJ., concur.